KLEINFELD, Circuit Judge,
concurring in part and dissenting in part.
I respectfully dissent from the majority’s interpretation of Oregon Revised Statute § 659.815. This section makes it illegal to use any “false ... representation ... concerning the amount or character of the compensation to be paid” to persuade or engage an employee to “change from one place to another.”1 Oja established at *604least a genuine issue of fact as to whether the college made a false representation— that the “character” of his compensation would be a full-year tenure track position, when it was actually a one-quarter non-tenure track position — to induce his move.
Therefore, I would reverse on this issue as well.

. Or.Rev.Stat. § 659.815 (2003).